Graffeo, J. (concurring in result only).
The majority holds that it is legal in New York to knowingly access and view child pornography on the Internet. I do not support this view and write separately to explain what I believe is the reasonable application of the relevant Penal Law provisions and the important public policies underlying their enactment. It is important to emphasize that this case deals with issues pertaining to child pornography on the Internet, not Web sites containing the sexual activities of adults. There is a fundamental reason that the law handles these two topics differently—children are legally incapable of consenting to engage in such sexual behaviors.
*305I
Children are among the most vulnerable citizens in our society. For whatever reason, an unfortunate aspect of the human condition causes certain adults to prey upon children for purposes of sexual gratification or financial gain in ways that subject children to serious psychological damage and, in many cases, physical abuse and related medical problems. The persons who produce and promote child pornography derive perverse satisfaction from compelling children to engage in sexually suggestive conduct or actual sexual contact with other children, adults, animals or other forms of deviant conduct that is undeniably detrimental to them, particularly for prepubescent children. Worse yet, they photograph, record or videotape these encounters for future public viewing. The availability of computer technology and the ease of digital photography has made the publication and sharing of child pornography available on a global scale previously unknown in our society. The harm inflicted on child victims, many of whom are less than 10 years of age, is well documented.1 Granted, the case before us does not involve the production or dissemination of child pornography; rather, it addresses whether knowingly viewing child pornography on the Internet is subject to criminal penalties under the Penal Law in New York. Because I conclude that the Legislature recognized that a child is victimized each time an image of the child is knowingly viewed, I believe that this conduct falls within the reach of our statutory prohibition.
Decades ago, the New York Legislature recognized the gravity of this form of child abuse. It outlawed the “promotion” of these materials in 1977 (see L 1977, ch 910, § 2; see Penal Law § 263.15) in an effort to “eradicate child pornography” in all its forms and “thereby combat the sexual exploitation of children” (People v Keyes, 75 NY2d 343, 346 [1990]). The promotion statutes were obviously aimed at the producers, distributors and sellers of these products, but the word “promote” was broadly defined and this Court determined that the term also included the “acquisition” of such material for personal consumption (id. at 348; Penal Law § 263.00 [5]). Even though personal computers and the Internet were not widely available to the public at that time, the Legislature presciently used broad language that we eventually determined covered digital computer images (see People v Fraser, 96 NY2d 318, 327-328 [2001]).
*306However, the 1977 legislation did not criminalize the possession of child pornography, apparently because there was then a lingering question whether mere possession was afforded some protection by the First Amendment. That notion was quickly dispelled as it was firmly established that child pornography could be declared illegal without offending either the federal or state constitutions (see e.g. New York v Ferber, 458 US 747, 764 [1982]; Osborne v Ohio, 495 US 103, 111 [1990]; People v Ferber, 57 NY2d 256, 259 [1982]).
In the absence of constitutional impediments and in light of the expanding market for child pornography that continued to flourish despite the 1977 ban on promotion, the Legislature took further action in 1996 to criminalize the possession of child pornography (see L 1996, ch 11, § 1). The legislation was proposed to confront the reality that “society cannot hope to eradicate this evil unless the market for these perverse materials is destroyed” (Governor’s Approval Mem, Bill Jacket, L 1996, ch 11, at 9, 1996 McKinney’s Session Laws of NY, at 1845). The targets of this legislation were the “consumers” of child pornography who fueled the expansion of the production of child pornography and, in many instances, made its creation highly profitable. Consistent with the expansive strategy effected for the promotion statutes in 1977, the Legislature criminalized the knowing “possession or control [of] any performance which includes sexual conduct by a child less than sixteen years of age” in Penal Law § 263.16.
II
Although it is not necessary for our Court to address these issues to resolve this case,2 the majority has decided to consider *307whether the statutory bans on acquiring and possessing embrace the viewing of images of child pornography that are accessed on the Internet. The majority answers this question in the negative without engaging in an examination of the statutory text or purpose. Instead, it declares that viewing child pornography on the Internet is permissible and that “some affirmative act is required (printing, saving, downloading, etc.) to show that [the] defendant in fact exercised dominion and control over the images that were on his screen” (majority op at 303).
The result of the majority’s analysis is that the purposeful viewing of child pornography on the Internet is now legal in New York. A person can view hundreds of these images, or watch hours of real-time videos of children subjected to sexual encounters, and as long as those images are not downloaded, printed or further distributed, such conduct is not proscribed. I am compelled to disagree because I believe that our Penal Law outlaws this purposeful activity.
ra
I begin, as we must, with the text of the statute. Penal Law § 263.16 is directed at two distinct types of conduct: possession or control of child pornography.3 The word “possess” is restricted by language in another provision of the Penal Law to “tangible property” (Penal Law § 10.00 [8]). Since child pornography on the Internet is digital in format, it is intangible in nature and therefore cannot be “possessed” as that term is currently defined by the Penal Law. It goes without saying that in light of the majority’s decision, the Legislature needs to revisit this definition if its intention has been to extend the scope of proscribed conduct to the intentional Internet viewing of child pornography.
*308But the breadth of the term “control” is not so limited by statutory definition. Consequently, this term should be interpreted in the manner that it is commonly understood (see e.g. People v Quinto, 18 NY3d 409, 417 [2012]). The usual meaning of “control” is to have power over or the ability to manage (see e.g. Webster’s Third New International Dictionary, Unabridged [Merriam-Webster 2012], control, available at http:// unabridged.merriam-webster.com; Black’s Law Dictionary 378 [9th ed 2009]). The question, then, is does a person exercise power—that is, control—over child pornography when that person knowingly accesses and views such material on the Internet? In my view, this question can be answered in the affirmative.
It is certainly possible to control something that is intangible—a fact that the majority concedes in accepting that Penal Law § 263.16 applies to the saving or downloading of child pornography onto a computer hard drive. When using the Internet, a person must first decide to search for Web sites that contain child pornography and, once they Eire located, to choose a pEirticular item to observe. Once the desired image appears on the screen, the user must then engage in a variety of decisions that exemplify control over the displayed depiction: continue looking at the image or delete it; decide how long to view it; once the viewing is complete, to keep the image in its own tab or browser window, or simply move on to some other image or Web page; save the image to the hEird drive or some other device; or print it in a tangible format. Through this process, the viewer exercises power over the image because he manages and controls what happens to it (see Commonwealth v Diodoro, 601 Pa 6, 18, 970 A2d 1100, 1107 [2009] [“intentionally seeking out child pornography and purposefully making it appear on the computer screen . . . constitutes knowing control”], cert denied 558 US —, 130 S Ct 200 [2009]).
A few relatively common examples of control over Web pages illustrate this point. When the Internet is used to conduct online banking, such as to transfer funds between accounts, the user exercises control over the Web site displayed on the screen by, for example, authorizing the transfer. The same is true about shopping on the Internet—a person enters ordering and payment information and then approves the transaction. Even when browsing news Web sites, the user controls the images that appear on the screen by deciding whether to keep reading an article, click a hyperlink, go to another site or exit the browser altogether.
*309Hence, the use of the term “control” in the statute can reasonably be interpreted to cover precisely what the majority says it does not—consciously acquiring and viewing child pornography on the Internet. If the majority’s concern in adopting the limited scope of “possession or control” is to prevent the prosecution of individuals who inadvertently or unintentionally access such images on their computers, then it is misplaced. I certainly share the concern—and there is no question that the Legislature did not intend that persons who view such material accidentally be prosecuted. The Legislature did not effectuate that intent through the “possession or control” requirement, nor is it necessary to adopt the majority’s unduly restricted interpretation of that element to ensure that such conduct is not criminalized.
Under Penal Law § 263.16, the People must establish that defendant knowingly possessed or controlled the images, “knowing the character and content thereof.” The People can prove this mens rea element through conduct such as that imported by the majority into the control element—through storage, printing, forwarding and the like. But this is not the only conduct that would support an inference that the possession or control was “knowing.” That images were intentionally accessed can be inferred in any number of ways, such as evidence establishing the number of items viewed on certain occasions, the frequency with which such images were viewed, whether other images have been saved and the length of time spent browsing for child pornography. This analysis regarding the consistency and quantity of viewings will shield the inadvertent viewer of child pornography from prosecution. The more times a person accesses and views pornographic images of children, the less likely it is that the behavior was innocent or inadvertent. And, of course, the number of persons who have access to a certain computer and the availability of passwords or other personal information are also relevant inquiries. By adopting a narrow interpretation of the possession or control requirement, the majority has effectively conflated the mens rea element with the control element, resulting in a holding that explicitly legalizes the acquisition and viewing of child pornography over the Internet even when that activity is clearly intentional. This result is directly at odds with the relevant statutory language.
IV
My suggested textual analysis of the “possession or control” requirement is consistent with the complementary purposes for *310which the 1977 and 1996 legislation was enacted. When the promotion statutes were first created, the Legislature declared that the “public policy of the state demands the protection of children from exploitation through sexual performances” since the sale of child pornography was “abhorrent to the fabric of our society” (L 1977, ch 910, § 1). It is beyond dispute that exploitation occurs regardless of whether child pornography is in a tangible format or on line, and an image does not become any less exploitive because it is viewed on a computer. The presence of an image on the Internet arguably exacerbates the harm inflicted on the child victim given its global availability and ease of access. And with the high quality of digital photography, the identity of children subjected to this sexual abuse is more apparent and may be preserved for their entire lives.
This is why in 1996—after the advent of widespread Internet usage and the digital transformation of society—the Legislature sought to ban the purposeful possession of child pornography. “Permitting the possession of child pornography is, in fact, extending permission to the sexual exploitation of children; after all, some child was indeed exploited in the production of such materials” (Senate Introducer’s Mem in Support, Bill Jacket, L 1996, ch 11, at 7, 1996 McKinney’s Session Laws of NY, at 1982). Possession alone, without the conditions imposed by the majority, was seen as the scourge to be alleviated: “Someone who possesses child pornography does so at the expense of an exploited child, and society cannot hope to eradicate this evil unless the market for these perverse materials is destroyed” (Governor’s Approval Mem, Bill Jacket, L 1996, ch 11, at 9, 1996 McKinney’s Session Laws of NY, at 1845).
It is important to note that a person need not purchase child pornography in order to violate the statutory ban. The protection of children was the impetus for the statutes and whether or not the viewer pays for an image does not lessen the emotional and physical damage experienced by the child. I concur with the broad consensus that a child is not just exploited when he or she is photographed or filmed while engaging in sexual activity (see e.g. New York v Ferber, 458 US at 759; Osborne v Ohio, 495 US at 111; Child Pornography Prevention Act of 1996, Pub L 104-208, § 121, 110 US Stat 3009-26). That child is violated each time the image is accessed and viewed simply because he or she never consented—and could not consent—to the dissemination of that image. Irreparable harm occurs even if no money changes hands.
*311I part company with the majority on this critical point. The market for child pornography enlarges with the knowing viewing of these images, regardless of whether a price has been paid by the viewer and regardless of whether the image is downloaded or printed, because the more frequent the images of children engaged in sexual conduct are accessed, the more the creators produce to satisfy the growing demand, which results in more children being coerced and groomed for the sex trade (see e.g. United States v Norris, 159 F3d 926, 930 [5th Cir 1998]; U.S. Dept of Justice, The National Strategy for Child Exploitation Prevention and Interdiction: A Report to Congress, at 3 [2010]). And, perhaps most tragically, some children abused in this fashion become abusers themselves later in life, creating a vicious cycle of violence against children that the Internet helps to perpetuate.4
Furthermore, there’s no question that the purveyors of child pornography are experts at marketing their products. Electronic availability provides virtually instantaneous access to a wide array of child pornography in a relatively anonymous fashion— something that is presumably far easier, quicker and safer to the consumer than searching for a person or place that sells such material in a physical format. Images of children in sexually suggestive poses are made available at no cost on the Internet in hopes of whetting the appetite of viewers to move on to paid subscription Web sites that display more graphic portrayals of children having sex. From the viewpoint of these child victims, there is no such thing as a harmless viewing of their images. In addition, the expansion of the consumer pool eventually fuels the profit-making motive behind the distribution of child pornography and causes “an explosion in the market for child pornography, leading, in turn, to increased access, creation, and distribution of these abusive images” (U.S. Dept of Justice, The National Strategy for Child Exploitation Prevention and Interdiction: A Report to Congress, at 138 [2010] [emphasis omitted]).5 The majority’s decision to allow the knowing *312acquisition and viewing of child pornography will, unfortunately, lead to increased consumption of child pornography by luring new viewers who were previously dissuaded by the potential for criminal prosecution. I firmly believe that the Legislature recognized the pervasive nature of this criminal activity when it drafted the statutory text.
The facts of the case before us demonstrate why the Legislature believed that it was so important to criminalize this type of conduct. The “School Backyard” images were offered for free to viewers in order to entice Web visitors to pay to enter the site for access to additional child pornography. Although this case involves the defendant’s viewing of no-fee pornographic images of children on the Internet, the majority does not—and cannot—dispute that the Legislature did not make a distinction between the intentional viewing of child pornography on the Internet that is paid for or viewed at no cost. I believe that the Legislature had ample justification for criminalizing all purposeful acquisition and consumption of child pornography irrespective of whether or not it was purchased. I therefore would hold that knowingly accessing and viewing child pornography on the Internet constitutes criminal conduct under our Penal Law.

. See e.g. U.S. Dept of Justice, The National Strategy for Child Exploitation Prevention and Interdiction: A Report to Congress, at 9 (2010), available at http://www.justice.gov/psc/docs/natstrategyreport.pdf.


. If legalization of the viewing of Internet child pornography was not unfortunate enough, there is an aspect of the majority’s decision that is somewhat ironic—it is not necessary for us to examine the issues raised in the majority opinion. Defendant was not charged with looking at the “School Backyard” images on the Internet. The theory of the prosecution was that he knowingly caused the images to be placed into the Internet cache (for count 1, charging promotion) and knowingly possessed them during a certain period of time that they were in the cache (for count 142, charging possession). The People introduced no proof at trial that defendant was aware of how caching worked, they conceded that it is an automatic process that most computer users are unfamiliar with, and the prosecutor told the judge that defendant did not, in fact, realize that the images were being saved in the cache. Based on those facts and the People’s limited theory of the case, there is insufficient evidence that defendant knowingly procured or possessed the “School Backyard” *307images so I agree that counts 1 and 142 require dismissal. However, if the People’s theory had been different, I may well have found that defendant’s accessing and viewing of pornographic images of children, along with the thousands of suggestive photos that he catalogued and saved, and the numerous times that his computer recorded his viewings, supported an inference that defendant knowingly obtained and possessed the “School Backyard” images. With regard to the other counts, I concur that those convictions should be affirmed for the reasons stated by the majority.

*306
(n. cont’d)



. Penal Law § 263.15 forbids the promotion of child pornography. “Promotion]” is defined to cover a person who “procure[s]” such material (Penal Law § 263.00 [5]). We have held that this includes the act of acquiring child pornography for personal use (see People v Keyes, 75 NY2d at 348). To “acquire” means to “get as one’s own” or to “come into possession or control of” (see Merriam-Webster’s Collegiate Dictionary [11th ed 2012], acquire, available at http://unabridged.merriam-webster.com/collegiate.htm).


. See Bentovim and Williams, Children & Adolescents: Victims Who Become Perpetrators, 4 Advances in Psychiatric Treatment 101, 102 (1998); Glasser et al, Cycle of Child Sexual Abuse: Links Between Being a Victim & Becoming a Perpetrator, 179 Brit J Psychiatry 482, 492-493 (2001).


. As of 2010, both state and federal law enforcement officials “universally” reported “dramatic increases” in the number of pornographic images of children available on the Internet, the number of offenders and the number of child victims. They also observed “increase[s] in the sadistic and violent *312conduct depicted in child pornography images and [reported] that they are encountering more young victims than before—particularly infants and toddlers” (U.S. Dept of Justice, The National Strategy for Child Exploitation Prevention and Interdiction: A Report to Congress, at 9 [2010]; see also id. at 11).

*311
(n. cont’d)